

ENDOLOGIX, INC.
2006 STOCK INCENTIVE PLAN
     The 2006 STOCK INCENTIVE PLAN (the “Plan”), originally established and
adopted March 31, 2006 (the “Effective Date”) by Endologix, Inc., a Delaware
Corporation (the “Company”), is hereby amended and restated effective April 11,
2012.
ARTICLE 1.
PURPOSES OF THE PLAN
     1.1 Purposes. The purposes of the Plan are (a) to enhance the Company’s
ability to attract and retain the services of qualified employees, officers,
directors, consultants and other service providers upon whose judgment,
initiative and efforts the successful conduct and development of the Company’s
business largely depends, and (b) to provide additional incentives to such
persons or entities to devote their utmost effort and skill to the advancement
and betterment of the Company, by providing them an opportunity to participate
in the ownership of the Company and thereby have an interest in the success and
increased value of the Company.
ARTICLE 2.
DEFINITIONS
     For purposes of this Plan, the following terms shall have the meanings
indicated:
     2.1 Administrator. “Administrator” means the Board or, if the Board
delegates responsibility for any matter to the Committee, the term Administrator
shall mean the Committee.
     2.2 Affiliated Company. “Affiliated Company” means:
          (a) with respect to Incentive Options, any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively; and
          (b) with respect to Awards other than Incentive Options, any entity
described in paragraph (a) of this Section 2.2 above, plus any other
corporation, limited liability company (“LLC”), partnership or joint venture,
whether now existing or hereafter created or acquired, with respect to which the
Company beneficially owns more than fifty percent (50%) of: (1) the total
combined voting power of all outstanding voting securities or (2) the capital or
profits interests of an LLC, partnership or joint venture.
     2.3 Award. “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Dividend Equivalents award, a Stock Payment award or
a Restricted Stock Unit award granted to a Participant pursuant to the Plan.
     2.4 Award Agreement. “Award Agreement” means a written or electronic
agreement entered into between the Company and a Participant setting forth the
terms and conditions of an Award granted to a Participant.
     2.5 Board. “Board” means the Board of Directors of the Company.
     2.6 Change in Control. “Change in Control” shall mean:
          (a) The acquisition, directly or indirectly, in one transaction or a
series of related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;
          (b) A merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing more than fifty percent
(50%) of the total combined voting power of all outstanding voting securities of



--------------------------------------------------------------------------------



the surviving entity (or the parent of the surviving entity) immediately after
such merger or consolidation;
          (c) A reverse merger in which the Company is the surviving entity but
in which the holders of the outstanding voting securities of the Company
immediately prior to such merger hold, in the aggregate, securities possessing
less than fifty percent (50%) of the total combined voting power of all
outstanding voting securities of the Company or of the acquiring entity
immediately after such merger;
          (d) The sale, transfer or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or
          (e) The approval by the stockholders of a plan or proposal for the
liquidation or dissolution of the Company.
     2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     2.8 Committee. “Committee” means a committee of two or more members of the
Board appointed to administer the Plan, as set forth in Section 10.1 hereof.
     2.9 Common Stock. “Common Stock” means the Common Stock of the Company,
subject to adjustment pursuant to Section 4.2 hereof.
     2.10 Covered Employee. “Covered Employee” means the Chief Executive Officer
of the Company (or the individual acting in a similar capacity) and the four (4)
other individuals that are the highest compensated executive officers of the
Company for the relevant taxable year for whom total compensation is required to
be reported to stockholders under the Exchange Act.
     2.11 Disability. “Disability” means permanent and total disability as
defined in Section 22(e)(3) of the Code. The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.
     2.12 Dividend Equivalent. “Dividend Equivalent” means a right to receive
payments equivalent to the amount of dividends paid by the Company to holders of
shares of Common Stock with respect to the number of Dividend Equivalents held
by the Participant. The Dividend Equivalent may provide for payment in Common
Stock or in cash, or a fixed combination of Common Stock or cash, or the
Administrator may reserve the right to determine the manner of payment at the
time the Dividend Equivalent is payable. Dividend Equivalents may be granted
only in connection with a grant of Restricted Stock Units and shall be subject
to the vesting conditions that govern Restricted Stock Units as set forth in the
applicable Restricted Stock Award Agreement.
     2.13 DRO. “DRO” means a domestic relations order as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the regulations thereunder.
     2.14 Effective Date. “Effective Date” means the date on which the Plan was
originally adopted by the Board, as set forth on the first page hereof.
     2.15 Exchange Act. “Exchange Act” means the Securities and Exchange Act of
1934, as amended.
     2.16 Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable upon exercise of an Option.
     2.17 Fair Market Value. “Fair Market Value” on any given date means the
value of one share of Common Stock, determined as follows:
          (a) If the Common Stock is then listed or admitted to trading on a
Nasdaq market system or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the closing sale price on the date of valuation on
such Nasdaq market system or principal stock exchange on which the Common Stock
is then listed or admitted to



--------------------------------------------------------------------------------



trading, or, if no closing sale price is quoted on such day, then the Fair
Market Value shall be the closing sale price of the Common Stock on such Nasdaq
market system or such exchange on the next preceding day on which a closing sale
price is reported.
          (b) If the Common Stock is not then listed or admitted to trading on a
Nasdaq market system or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the average of the closing bid and asked prices of
the Common Stock in the over-the-counter market on the date of valuation.
          (c) If neither (a) nor (b) is applicable as of the date of valuation,
then the Fair Market Value shall be determined by the Administrator in good
faith using any reasonable method of evaluation, which determination shall be
conclusive and binding on all interested parties.
     2.18 Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.
     2.19 Incentive Option Agreement. “Incentive Option Agreement” means an
Option Agreement with respect to an Incentive Option.
     2.20 NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of
the National Association of Securities Dealers, Inc.
     2.21 Non-Employee Director. “Non-Employee Director” shall have the meaning
given in Section 5.11 below.
     2.22 Nonqualified Option. “Nonqualified Option” means any Option that is
not an Incentive Option. To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Stockholder or because it exceeds the annual limit provided for in Section
5.7 below, it shall to that extent constitute a Nonqualified Option.
     2.23 Nonqualified Option Agreement. “Nonqualified Option Agreement” means
an Option Agreement with respect to a Nonqualified Option.
     2.24 Option. “Option” means any option to purchase Common Stock granted
pursuant to the Plan.
     2.25 Option Agreement. “Option Agreement” means the written agreement
entered into between the Company and the Optionee with respect to an Option
granted under the Plan.
     2.26 Optionee. “Optionee” means any Participant who holds an Option.
     2.27 Participant. “Participant” means an individual or entity that holds an
Option, Stock Appreciation Right, shares of Stock, Restricted Stock, Restricted
Stock Units, Stock Payment or Dividend Equivalents under the Plan.
     2.28 Performance Criteria. “Performance Criteria” means one or more of the
following as established by the Administrator, which may be stated as a target
percentage or dollar amount, a percentage increase over a base period percentage
or dollar amount or the occurrence of a specific event or events:
          (a) Sales;
          (b) Operating income;
          (c) Pre-tax income;
          (d) Earnings before interest, taxes, depreciation and amortization;
          (e) Earnings per share of Common Stock on a fully-diluted basis;
          (f) Consolidated net income of the Company divided by the average
consolidated common stockholders equity;



--------------------------------------------------------------------------------



          (g) Cash and cash equivalents derived from either (i) net cash flow
from operations, or (ii) net cash flow from operations, financings and investing
activities;
          (h) Adjusted operating cash flow return on income;
          (i) Cost containment or reduction;
          (j) The percentage increase in the market price of the Common Stock
over a stated period;
          (k) Return on assets;
          (l) New Company product introductions;
          (m) Obtaining regulatory approvals for new or existing products; and
          (n) Individual business objectives.
     2.29 Purchase Price. “Purchase Price” means the purchase price payable to
purchase a share of Restricted Stock, or a Restricted Stock Unit, which, in the
sole discretion of the Administrator, may be zero (0), subject to limitations
under applicable law.
     2.30 Repurchase Right. “Repurchase Right” means the right of the Company to
repurchase either unvested shares of Restricted Stock pursuant to Section 6.6 or
to cancel unvested Restricted Stock Units pursuant to Section 7.6.
     2.31 Restricted Stock. “Restricted Stock” means shares of Common Stock
issued pursuant to Article 6 hereof, subject to any restrictions and conditions
as are established pursuant to such Article 6.
     2.32 Restricted Stock Award. “Restricted Stock Award” means either the
issuance of Restricted Stock or the grant of Restricted Stock Units or Dividend
Equivalents under the Plan.
     2.33 Restricted Stock Award Agreement. “Restricted Stock Award Agreement”
means the written agreement entered into between the Company and a Participant
evidencing the issuance of Restricted Stock or the grant of Restricted Stock
Units or Dividend Equivalents under the Plan.
     2.34 Restricted Stock Unit. “Restricted Stock Unit” means the right to
receive one share of Common Stock issued pursuant to Article 7 hereof, subject
to any restrictions and conditions as are established pursuant to such Article
7.
     2.35 Service Provider. “Service Provider” means a consultant or other
person or entity the Administrator authorizes to become a Participant in the
Plan and who provides services to (i) the Company, (ii) an Affiliated Company,
or (iii) any other business venture designated by the Administrator in which the
Company or an Affiliated Company has a significant ownership interest.
     2.36 Stock Appreciation Right. “Stock Appreciation Right” means a
contractual right granted to a Participant under Article 8 hereof entitling such
Participant to receive a payment representing the difference between the base
price per share of the right and the Fair Market Value of a share of Common
Stock, payable either in cash or in shares of the Company’s Common Stock, at
such time, and subject to such conditions, as are set forth in this Plan and the
applicable Stock Appreciation Rights Award agreement.
     2.37 Stock Appreciation Rights Holder. “Stock Appreciation Rights Holder”
means any Participant who holds a Stock Appreciation Right.
     2.38 Stock Payment. “Stock Payment” means a payment in the form of shares
of Common Stock.
     2.39 10% Stockholder. “10% Stockholder” means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.



--------------------------------------------------------------------------------



ARTICLE 3.
ELIGIBILITY
     3.1 Incentive Options. Only employees of the Company or of an Affiliated
Company (including members of the Board if they are employees of the Company or
of an Affiliated Company) are eligible to receive Incentive Options under the
Plan.
     3.2 Nonqualified Options, Stock Appreciation Rights, Stock Payments and
Restricted Stock Awards. Employees of the Company or of an Affiliated Company,
members of the Board (whether or not employed by the Company or an Affiliated
Company), and Service Providers are eligible to receive Nonqualified Options,
Stock Appreciation Rights, Stock Payments or Restricted Stock Awards under the
Plan.
     3.3 Section 162(m) Limitation. In no event shall any Participant be granted
Options or Stock Appreciation Rights in any one calendar year pursuant to which
the aggregate number of shares of Common Stock that may be acquired thereunder
exceeds 200,000 shares, subject to adjustment as to the number and kind of
shares pursuant to Section 4.2 hereof. Notwithstanding the foregoing, in
connection with his or her initial service to the Company, the aggregate number
of shares of Common Stock with respect to which Options or Stock Appreciation
Rights may be granted to any Participant shall not exceed 300,000 shares of
Common Stock during the calendar year which includes such individual’s initial
service to the Company. The foregoing limitations shall be applied on an
aggregate basis taking into account Awards granted to a Participant under the
Plan as well as awards of the same type granted to a Participant under any other
equity-based compensation plan of the Company or any Affiliated Company.
ARTICLE 4.
PLAN SHARES
     4.1 Shares Subject to the Plan.
          (a) The number of shares of Common Stock that may be issued pursuant
to Awards under the Plan shall be 8,514,478. The foregoing shall be subject to
adjustment as to the number and kind of shares pursuant to Section 4.2 hereof.
In the event that (a) all or any portion of any Option granted under the Plan
can no longer under any circumstances be exercised, or (b) any shares of Common
Stock subject to an Award Agreement are reacquired by the Company, the shares of
Common Stock allocable to the unexercised portion of such Option or the shares
so reacquired shall again be available for grant or issuance under the Plan.
          (b) The maximum number of shares of Common Stock that may be issued
under the Plan as Incentive Options shall be 8,514,478 shares, subject to
adjustment as to the number and kind of shares pursuant to Section 4.2 hereof.
          (c) The maximum number of shares of Common Stock that may be issued as
Restricted Stock, Stock Payment awards, or subject to Restricted Stock Units
shall be 1,250,000, subject to adjustment as to the number and kind of shares
pursuant to Section 4.2 hereof.
     4.2 Changes in Capital Structure. In the event that the outstanding shares
of Common Stock are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then appropriate adjustments shall be made by the Administrator to
the aggregate number and kind of shares subject to this Plan, the number and
kind of shares and the price per share subject to outstanding Award Agreements
and the limit on the number of shares under Section 3.3, all in order to
preserve, as nearly as practical, but not to increase, the benefits to
Participants.
ARTICLE 5.
OPTIONS
     5.1 Grant of Stock Options. The Administrator shall have the right to
grant, pursuant to this Plan, Options subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria.



--------------------------------------------------------------------------------



     5.2 Option Agreements. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified Option.
As soon as is practical following the grant of an Option, an Option Agreement
shall be duly executed and delivered by or on behalf of the Company to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable.
     5.3 Exercise Price. The Exercise Price per share of Common Stock covered by
each Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Incentive Option shall not be less than 100% of
Fair Market Value on the date the Incentive Option is granted, (b) the Exercise
Price of a Nonqualified Option shall not be less than 100% of Fair Market Value
on the date the Nonqualified Option is granted, and (c) if the person to whom an
Incentive Option is granted is a 10% Stockholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Incentive Option is granted.
     However, an Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424 of the Code.
     5.4 Payment of Exercise Price. Payment of the Exercise Price shall be made
upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check; (c)
the surrender of shares of Common Stock owned by the Optionee (provided that
shares acquired pursuant to the exercise of options granted by the Company must
have been held by the Optionee for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes), which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) the cancellation of indebtedness of the Company to the Optionee;
(e) the waiver of compensation due or accrued to the Optionee for services
rendered; (f) provided that a public market for the Common Stock exists, a “same
day sale” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased to pay for the Exercise Price and whereby the NASD Dealer irrevocably
commits upon receipt of such shares to forward the Exercise Price directly to
the Company; (g) provided that a public market for the Common Stock exists, a
“margin” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Company; or (h) any combination of the foregoing methods of
payment or any other consideration or method of payment as shall be permitted by
applicable law.
     5.5 Term and Termination of Options. The term and provisions for
termination of each Option shall be as fixed by the Administrator, but no Option
may be exercisable more than ten (10) years after the date it is granted.
     5.6 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments, at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives established with respect to one or more
Performance Criteria, as shall be determined by the Administrator.
     5.7 Annual Limit on Incentive Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company become exercisable for the first time by
an Optionee during any calendar year shall not exceed $100,000.
     5.8 Nontransferability of Options. Except as otherwise provided in this
Section 5.8, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a DRO entered by a court in
settlement of marital property rights, and during the life of the Optionee,
Options shall be exercisable only by the Optionee. At the discretion of the
Administrator and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more “family members,”



--------------------------------------------------------------------------------



which is not a “prohibited transfer for value,” provided that (i) the Optionee
(or such Optionee’s estate or representative) shall remain obligated to satisfy
all income or other tax withholding obligations associated with the exercise of
such Nonqualified Option; (ii) the Optionee shall notify the Company in writing
that such transfer has occurred and disclose to the Company the name and address
of the “family member” or “family members” and their relationship to the
Optionee, and (iii) such transfer shall be effected pursuant to transfer
documents in a form approved by the Administrator. For purposes of the
foregoing, the terms “family members” and “prohibited transfer for value” have
the meaning ascribed to them in the General Instructions to Form S-8 (or any
successor form) promulgated under the Securities Act of 1933, as amended.
     5.9 Repricing Prohibited. Subject to Section 4.2 hereof, without the prior
approval of the Company’s stockholders, evidenced by a majority of votes cast,
the Administrator shall not cause the cancellation, substitution or amendment of
an Option Agreement that would have the effect of reducing the exercise price of
such an Option previously granted under the Plan, or otherwise approve any
modification to such an Option that would be treated as a “repricing” under the
then applicable rules, regulations or listing requirements adopted by the Nasdaq
Stock Market.
     5.10 Rights as a Stockholder. An Optionee or permitted transferee of an
Option shall have no rights or privileges as a stockholder with respect to any
shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.
     5.11 Unvested Shares. The Administrator shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease being an employee, officer or director of the Company while
owning such unvested shares, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those unvested shares. The
terms upon which such repurchase right shall be exercisable (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased shares) shall be established by the Administrator and set forth in the
document evidencing such repurchase right.
     5.12 Option Grants to Non-Employee Directors.
          (a) Automatic Grants. Each director of the Company who is not an
employee or executive officer of the Company (a “Non-Employee Director”) shall
automatically be granted (i) a Nonqualified Option to purchase 50,000 shares of
the Common Stock upon commencement of service as a director of the Company, and
(ii) a Nonqualified Option to purchase 25,000 shares of Common Stock at each
annual meeting of the Company’s stockholders (provided such individual has
served as a Non-Employee Director for at least six (6) months prior to such
meeting); provided, however, that the Chairman of the Board shall automatically
be granted a Nonqualified Option to purchase a maximum of 35,000 shares of
Common Stock at each annual meeting of the Company’s stockholders, with the
exact amount determined by the Administrator. All such Non-Qualified Options
shall be subject to the terms and conditions of this Plan, including Section
5.11 above.
          (b) Vesting of Options Granted to Non-Employee Directors. Each initial
Nonqualified Option granted to a newly-elected or appointed Non-Employee
Director shall vest, in a series of four (4) successive equal annual
installments over the Non-Employee Director’s period of continued service as a
director, with the first such installment to vest upon the Non-Employee
Director’s completion of one (1) year of service as a Non-Employee Director
measured from the Nonqualified Option grant date. Each annual Nonqualified
Option granted to continuing Non-Employee Directors shall vest, upon the
Non-Employee Director’s completion of one (1) year of service as a Non-Employee
Director measured from the Nonqualified Option grant date.
ARTICLE 6.
RESTRICTED STOCK
     6.1 Issuance of Restricted Stock. The Administrator shall have the right to
issue pursuant to this Plan and at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are



--------------------------------------------------------------------------------



considered to have lapsed.
     6.2 Restricted Stock Award Agreements. A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Restricted Stock
Award Agreement until the Participant has paid the full Purchase Price, if any,
to the Company in the manner set forth in Section 6.3(b) hereof and has executed
and delivered to the Company the applicable Restricted Stock Award Agreement.
Each Restricted Stock Award Agreement shall be in such form, and shall set forth
the Purchase Price, if any, and such other terms, conditions and restrictions of
the Restricted Stock Award Agreement, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem desirable. Each
such Restricted Stock Award Agreement may be different from each other
Restricted Stock Award Agreement.
     6.3 Purchase Price.
          (a) Amount. Restricted Stock may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.
          (b) Payment. Payment of the Purchase Price, if any, may be made, in
the discretion of the Administrator, subject to any legal restrictions, by: (a)
cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law. If payment for shares of Restricted Stock is made
by promissory note, any cash dividends paid with respect to the Restricted Stock
may be applied, in the discretion of the Administrator, to repayment of such
note.
     6.4 Vesting of Restricted Stock. The Restricted Stock Award Agreement shall
specify the date or dates, the performance goals, if any, established by the
Administrator with respect to one or more Performance Criteria that must be
achieved, and any other conditions on which the Restricted Stock may vest.
     6.5 Rights as a Stockholder. Upon complying with the provisions of Sections
6.2 and 6.3 hereof, a Participant shall have the rights of a stockholder with
respect to the Restricted Stock acquired pursuant to a Restricted Stock Award
Agreement, including voting and dividend rights, subject to the terms,
restrictions and conditions as are set forth in such Restricted Stock Award
Agreement. Unless the Administrator shall determine otherwise, certificates
evidencing shares of Restricted Stock shall remain in the possession of the
Company until such shares have vested in accordance with the terms of the
Restricted Stock Award Agreement.
     6.6 Restrictions. Shares of Restricted Stock may not be sold, pledged or
otherwise encumbered or disposed of and shall not be assignable or transferable
except by will, the laws of descent and distribution or pursuant to a DRO
entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide, in the discretion of the Administrator, that the Company may, at
the discretion of the Administrator, exercise a Repurchase Right to repurchase
at the original Purchase Price the shares of Restricted Stock that have not
vested as of the date of termination.
ARTICLE 7.
RESTRICTED STOCK UNITS
     7.1 Grants of Restricted Stock Units and Dividend Equivalents. The
Administrator shall have the right to grant, pursuant to this Plan, Restricted
Stock Units and Dividend Equivalents, subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in



--------------------------------------------------------------------------------



writing whether and the extent to which such performance goals were achieved
before such restrictions are considered to have lapsed.
     7.2 Restricted Stock Unit Agreements. A Participant shall have no rights
with respect to the Restricted Stock Units or Dividend Equivalents covered by a
Restricted Stock Award Agreement until the Participant has executed and
delivered to the Company the applicable Restricted Stock Award Agreement. Each
Restricted Stock Award Agreement shall be in such form, and shall set forth the
Purchase Price, if any, and such other terms, conditions and restrictions of the
Restricted Stock Award Agreement, not inconsistent with the provisions of this
Plan, as the Administrator shall, from time to time, deem desirable. Each such
Restricted Stock Award Agreement may be different from each other Restricted
Stock Award Agreement.
     7.3 Purchase Price.
          (a) Amount. Restricted Stock Units may be issued to Participants for
such consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.
          (b) Payment. Payment of the Purchase Price, if any, may be made, in
the discretion of the Administrator, subject to any legal restrictions, by: (a)
cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.
     7.4 Vesting of Restricted Stock Units and Dividend Equivalents. The
Restricted Stock Award Agreement shall specify the date or dates, the
performance goals, if any, established by the Administrator with respect to one
or more Performance Criteria that must be achieved, and any other conditions on
which the Restricted Stock Units and Dividend Equivalents may vest.
     7.5 Rights as a Stockholder. Holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends unless or until they become owners of
the shares of Common Stock pursuant to their Restricted Stock Award Agreement
and the terms and conditions of the Plan.
     7.6 Restrictions. Restricted Stock Units and Dividend Equivalents may not
be sold, pledged or otherwise encumbered or disposed of and shall not be
assignable or transferable except by will, the laws of descent and distribution
or pursuant to a DRO entered by a court in settlement of marital property
rights, except as specifically provided in the Restricted Stock Award Agreement
or as authorized by the Administrator. In the event of termination of a
Participant’s employment, service as a director of the Company or Service
Provider status for any reason whatsoever (including death or disability), the
Restricted Stock Award Agreement may provide that all Restricted Stock Units and
Dividend Equivalents that have not vested as of such date shall be automatically
forfeited by the Participant. However, if, with respect to such unvested
Restricted Stock Units the Participant paid a Purchase Price, the Administrator
shall have the right, exercisable at the discretion of the Administrator, to
exercise a Repurchase Right to cancel such unvested Restricted Stock Units upon
payment to the Participant of the original Purchase Price. The Participant shall
forfeit such unvested Restricted Stock Units upon the Administrator’s exercise
of such right.
ARTICLE 8.
STOCK APPRECIATION RIGHTS
     8.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Participant selected by the Administrator. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon conditions as may be approved by the
Administrator, provided that the Administrator may accelerate the exercisability
or payment of a Stock Appreciation Right at any time.



--------------------------------------------------------------------------------



     8.2 Vesting of Stock Appreciation Rights. Each Stock Appreciation Right
shall vest and become exercisable in one or more installments at such time or
times and subject to such conditions, including without limitation the
achievement of specified performance goals or objectives established with
respect to one or more Performance Criteria, as shall be determined by the
Administrator. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Administrator, provided that the maximum term
of a Stock Appreciation Right shall be ten (10) years from the date of grant.
The base price of a Stock Appreciation Right shall be determined by the
Administrator in its sole discretion; provided, however, that the base price per
share of any Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of the shares of Common Stock on the date of
grant.
     8.3 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing shall be made either in cash or in shares of Common Stock, as
determined by the Administrator in its discretion. If payment is made in shares
of Common Stock, such shares shall be valued at their Fair Market Value on the
date of exercise or payment, subject to applicable tax withholding requirements
and to such conditions, as are set forth in this Plan and the applicable Stock
Appreciation Rights Award Agreement.
     8.4 Nontransferability of Stock Appreciation Rights. Except as otherwise
provided in this Section 8.4, Stock Appreciation Rights shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, and during
the life of the Stock Appreciation Rights Holder, Stock Appreciation Rights
shall be exercisable only by the Stock Appreciation Rights Holder. At the
discretion of the Administrator and in accordance with rules it establishes from
time to time, Stock Appreciation Rights Holders may be permitted to transfer
some or all of their Stock Appreciation Rights to one or more “family members,”
which is not a “prohibited transfer for value,” provided that (i) the Stock
Appreciation Rights Holder (or such holder’s estate or representative) shall
remain obligated to satisfy all income or other tax withholding obligations
associated with the exercise of such Stock Appreciation Right; (ii) the Stock
Appreciation Rights Holder shall notify the Company in writing that such
transfer has occurred and disclose to the Company the name and address of the
“family member” or “family members” and their relationship to the holder, and
(iii) such transfer shall be effected pursuant to transfer documents in a form
approved by the Administrator. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.
ARTICLE 9.
STOCK PAYMENT AWARDS
     9.1 Grant of Stock Payment Awards. A Stock Payment award may be granted to
any Participant selected by the Administrator. A Stock Payment award may be
granted for past services, in lieu of bonus or other cash compensation, as
directors’ compensation or for any other valid purpose as determined by the
Administrator. A Stock Payment award granted to a Participant represents shares
of Common Stock that are issued without restrictions on transfer and other
incidents of ownership and free of forfeiture conditions, except as otherwise
provided in the Plan and the Award Agreement. The Administrator may, in
connection with any Stock Payment award, provide that no payment is required, or
require the payment by the Participant of a specified purchase price.
     9.2 Rights as Stockholder. Subject to the foregoing provisions of this
Article 9 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Payment award the Participant shall have all rights of a
stockholder with respect to the shares of Common Stock, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.
ARTICLE 10.
ADMINISTRATION OF THE PLAN
     10.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be



--------------------------------------------------------------------------------



vested in the Board, which may delegate such responsibilities in whole or in
part to a Committee. Members of the Committee may be appointed from time to time
by, and shall serve at the pleasure of, the Board. The Board may limit the
composition of the Committee to those persons necessary to comply with the
requirements of Section 162(m) of the Code and Section 16 of the Exchange Act.
     10.2 Powers of the Administrator. In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Awards shall be granted, the number of
shares to be represented by each Award, and the consideration to be received by
the Company upon the exercise and/or vesting of such Awards; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of, Award Agreements; (e) to determine the identity or capacity of any
persons who may be entitled to exercise a Participant’s rights under any Award
Agreement under the Plan; (f) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement; (g) to
accelerate the vesting of any Award or release or waive any repurchase rights of
the Company with respect to Restricted Stock Awards; (h) to extend the
expiration date of any Option; (i) to amend outstanding Award Agreements to
provide for, among other things, any change or modification which the
Administrator could have included in the original Agreement or in furtherance of
the powers provided for herein; and (j) to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Any action, decision,
interpretation or determination made in good faith by the Administrator in the
exercise of its authority conferred upon it under the Plan shall be final and
binding on the Company and all Participants. To the extent permitted by
applicable law, the Administrator may from time to time delegate to one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Administrator
specifies at the time of such delegation, and the Administrator may at any time
rescind the authority so delegated or appoint a new delegatee.
     10.3 Limitation on Liability. No employee of the Company or member of the
Board or Administrator shall be subject to any liability with respect to duties
under the Plan unless the person acts fraudulently or in bad faith. To the
extent permitted by law, the Company shall indemnify each member of the Board or
Administrator, and any employee of the Company with duties under the Plan, who
was or is a party, or is threatened to be made a party, to any threatened,
pending or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.
ARTICLE 11.
CHANGE IN CONTROL
     11.1 Impact of Change in Control on Awards Under Plan. In order to preserve
a Participant’s rights in the event of a Change in Control of the Company:
          (a) The Administrator shall have the discretion to provide in each
Award Agreement the terms and conditions that relate to (i) vesting of such
Award in the event of a Change in Control, and (ii) assumption of such Awards or
issuance of comparable securities under an incentive program in the event of a
Change in Control. The aforementioned terms and conditions may vary in each
Award Agreement.
          (b) If the terms of an outstanding Option provide for accelerated
vesting in the event of a Change in Control, or to the extent that a Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.
          (c) If the terms of an outstanding Stock Appreciation Right provide
for accelerated vesting in the event of a



--------------------------------------------------------------------------------



Change in Control, or to the extent that a Stock Appreciation Right is vested
and not yet exercised, the Administrator in its discretion may provide, in
connection with the Change in Control transaction, for the purchase or exchange
of each Stock Appreciation Right for an amount of cash or other property having
a value equal to the value of the cash or other property that the Participant
would have received pursuant to the Change in Control transaction in exchange
for the shares issuable upon exercise of the Stock Appreciation Right had the
Stock Appreciation Right been exercised immediately prior to the Change in
Control.
          (d) Outstanding Options and Stock Appreciation Rights shall terminate
and cease to be exercisable upon consummation of a Change in Control except to
the extent that the Options or Stock Appreciation Rights are assumed by the
successor entity (or parent thereof) pursuant to the terms of the Change in
Control transaction.
          (e) The Administrator shall cause written notice of a proposed Change
in Control transaction to be given to Participants not less than fifteen (15)
days prior to the anticipated effective date of the proposed transaction.
ARTICLE 12.
AMENDMENT AND TERMINATION OF THE PLAN
     12.1 Amendments. The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Award Agreement without such Participant’s consent. The Board may
alter or amend the Plan to comply with requirements under the Code relating to
Incentive Options or other types of options which give Optionees more favorable
tax treatment than that applicable to Options granted under this Plan as of the
date of its adoption. Upon any such alteration or amendment, any outstanding
Option granted hereunder may, if the Administrator so determines and if
permitted by applicable law, be subject to the more favorable tax treatment
afforded to an Optionee pursuant to such terms and conditions.
     12.2 Plan Termination. Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Awards may be granted under the Plan thereafter, but
Awards and Award Agreements then outstanding shall continue in effect in
accordance with their respective terms.
ARTICLE 13.
TAX WITHHOLDING
     13.1 Tax Withholding. The Participant shall be responsible for payment of
any taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or prior to the payment or other event that results in taxable income in
respect of an Award. The Award Agreement may specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award.
ARTICLE 14.
MISCELLANEOUS
     14.1 Benefits Not Alienable. Other than as provided above, benefits under
the Plan may not be assigned or alienated, whether voluntarily or involuntarily.
Any unauthorized attempt at assignment, transfer, pledge or other disposition
shall be without effect.
     14.2 Awards subject to Code Section 409A. Any Award that constitutes, or
provides for, a deferral of compensation subject to Section 409A of the Code (a
“Section 409A Award”) shall satisfy the requirements of Section 409A of the
Code, to the extent applicable as determined by the Administrator. The Award
Agreement with respect to a Section 409A Award shall incorporate the terms and
conditions required by Section 409A of the Code. If any deferral of compensation
is to be permitted in connection with a 409A Award, the Administrator shall
establish rules and procedures relating to such deferral in a manner intended to
comply with the requirements of Section 409A of the Code, including, without
limitation, the time when an election to defer may be made, the time period of
the deferral and the events that would result in payment of the deferred amount,
the interest or other earnings attributable to the deferral and the method of
funding, if any, attributable to the deferred amount.



--------------------------------------------------------------------------------



     14.3 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.
     14.4 Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to Option Agreements and Restricted Stock Award
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.
     14.5 Unfunded Plan. The adoption of the Plan and any reservation of shares
of Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan.
     14.6 Annual Reports. During the term of this Plan, the Company will furnish
to each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.



